Citation Nr: 1640149	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  11-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as a result of an undiagnosed illness.

2.  Entitlement to a rating in excess of 10 percent for left and right knee degenerative joint disease (DJD) prior to March 23, 2012.

3.  Entitlement to a rating in excess of 10 percent for left knee DJD beginning March 23, 2012.

4.  Entitlement to a rating in excess of 30 percent for right knee total replacement beginning May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1983 and from January 2006 to July 2006.  The Veteran also had service in the Naval Reserves from 1991 to 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In October 2014, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of a total disability rating based on individual unemployability was previously on appeal.  Entitlement to the issue was granted via December 2015 rating decision.  Accordingly, the issue has been resolved and is no longer on appeal.

Additional evidence has been associated with the claims file since the last RO adjudication in December 2015.  This evidence is either cumulative or duplicative of the evidence already of record, or it is not pertinent to the issues on appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

A November 2015 rating decision granted separate evaluations for right knee and left knee scars.  The record does not reflect that the Veteran has filed a notice of disagreement with the rating assigned.  Should the Veteran disagree with this rating, he is reminded that he has one year from the date of notification of the decision to file a notice of disagreement with the AOJ.

The issue of clear and unmistakable error with the March 2007 rating decision has been raised by the record in a January 30, 2009 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Chronic fatigue syndrome was not manifest in service; has not manifest to a degree of 10 percent disabling since service; and is not attributable to service.

2.  Prior to March 23, 2012, left knee DJD manifest as pain on movement and limitation of motion.  Functional limitation of flexion was better than 45 degrees.  Functional limitation of extension was better than 5 degrees.

3.  Prior to March 23, 2012, right knee DJD manifest as pain on movement and limitation of motion.  Functional limitation of flexion was better than 45 degrees.  Functional limitation of extension was better than 5 degrees.

4.  Beginning March 23, 2012, left knee DJD manifest as pain on movement and limitation of motion.  Functional limitation of flexion was better than 45 degrees.  Functional limitation of extension was better than 5 degrees.

5.  Beginning May 1, 2013, right knee total knee replacement is manifest as intermediate residuals of pain and limited motions.  Functional limitation of extension was 20 degrees or better.    


CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome (CFS) was not incurred in or aggravated by service and is not due to an undiagnosed illness or other qualifying chronic disability occurring in a Persian Gulf Veteran.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.317 (2016).

2.  Prior to March 23, 2012, a 10 percent evaluation is warranted for left knee DJD, and a separate 10 percent evaluation is warranted for right knee DJD, in place of the current 10 percent evaluation for the knees, together.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

3.  Beginning March 23, 2012, the criteria for an evaluation in excess of 10 percent for left knee DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

4.  Beginning May 1, 2013, the criteria for an evaluation in excess of 30 percent for right knee total knee replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5258, 5261, 5262 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in March 2009.  Any potential timing deficiencies were cured with the last adjudication in December 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, Social Security Administration records, hearing testimony and lay statements have been associated with the record.  

The Veteran was afforded a VA examination in March 2015 for his claim of service connection for chronic fatigue syndrome.  He was additionally afforded VA examinations in February 2010, July 2011, March 2013, March 2015, October 2015, and November 2015.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The 2015 examinations were performed pursuant to the Board remand.  Additionally, Social Security Administration records were obtained pursuant to Board remand.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Chronic Fatigue Syndrome

The Veteran claims entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness.  The Veteran contends that he first started experiencing problems with fatigue in March 2006 while he was deployed in Iraq.  See July 2014 Board hearing transcript.  The Veteran testified that he sought treatment, however, he claims he was told there was nothing found and he was instructed to drink more water.

If a veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, then service connection may be established presumptively for a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness if such illness became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  An "undiagnosed illness" is defined as one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

In this case, in the Veteran's August 2006 Post-Deployment Health Questionnaire, he complained of fever, weakness, swollen/painful joints, back pain, muscle aches, still feeling tired after sleeping, and difficulty remembering.  Service treatment records further show that the Veteran was treated for psychiatric symptoms including sadness, crying spells, irritability, anxiety, decreased interest and pleasure in daily activities, loss of appetite, insomnia, feelings of restlessness, fatigue or loss of energy, feelings of hopelessness, worthlessness, feelings of guilt regarding being in theater and leaving family behind, diminished capacity to concentrate, and increased indecisiveness.  He was assessed with Adjustment Disorder with Mixed Anxiety and Depressed Mood.  He had been seen on a weekly basis for individual psychotherapy and medication management.  Sleep was indicated as a problem the medication was targeting.  Records from the U.S. Military Hospital in Kuwait show that in April 2006, the Veteran made a gesture of suicide by superficially lacerating his left wrist.  Thereafter, he was to be transported to Landstuhl, Germany, for further treatment and disposition.  

In February 2010, the Veteran was afforded a VA Gulf War Guidelines examination.  The examiner diagnosed the Veteran with chronic fatigue, tired and weak feelings daily, etiology unknown, undiagnosed illness.  No rationale was provided for the conclusion.

A March 2015 VA examination was conducted specifically to address the chronic fatigue syndrome contention.  After reviewing the claims file, the examiner opined that the Veteran did not meet the clinical criteria for a formal diagnosis of chronic fatigue syndrome.  The examiner further opined that more than likely, the Veteran's history of chronic fatigue was due to his untreated obstructive sleep apnea (OSA), which was found to be severe in early 2013.  The examiner reasoned that after institution of nightly continuous positive airway pressure (CPAP) machine, the fatigue improved markedly.  

Based on a review of the record, the Board finds that service connection for chronic fatigue syndrome, including as due to an undiagnosed illness, is not warranted.  A preponderance of the evidence shows that chronic fatigue syndrome was not manifested in service, or to a degree of 10 percent or more since service.  Moreover, a preponderance of the evidence shows that the Veteran does not have a current disability of chronic fatigue syndrome.  Rather, the preponderance of the evidence shows that his symptoms of fatigue and weakness were due to OSA.  Therefore, the Veteran's symptoms are attributable to a clinical diagnosis (the Veteran's service connected sleep apnea).  Thus, the elements of a general service-connection claim are not established, and presumptive service connection is not established on the basis of an undiagnosed illness with respect to service in Southwest Asia.

Although service treatment records show that the Veteran reported fatigue, this was in the context of the psychiatric disorders and/or sleep apnea for which he was extensively treated.  Thus, the Veteran's hearing testimony claiming that he experienced problems with fatigue in March 2006 due to CFS or an undiagnosed illness is outweighed by the medical records of the psychiatric treatment which took place close to that time.  The Board finds the medical records to be more persuasive than any of the Veteran's lay evidence because the medical records are in writing and recorded at the time of the events, whereas the Veteran lay evidence relies upon memory.  Moreover, the medical records were recorded by learned professionals.  

A similar reasoning applies to the March 2015 VA medical opinion.  With respect to the Veteran's lay evidence, the medical opinion is more probative and credible because the VA medical examiner has greater education, training, knowledge and experience than does the Veteran in assessing medical etiologies.

With respect to the 2010 VA examination report noting chronic fatigue of an unknown cause, the Board gives significantly less probative weight to this examination and diagnosis than to the March 2015 VA medical opinion.  This is because the March 2015 medical opinion was well-supported with reasoning, and it considered additional information, i.e. the diagnosis of OSA, that shed light on the cause of the Veteran's fatigue.

As such, the Veteran's fatigue symptoms have been attributed to a known clinical diagnosis of OSA. Therefore, the evidence shows that the Veteran s chronic fatigue syndrome is not due to an undiagnosed illness because his complaints have been attributed to a known clinical diagnosis.  Moreover, the Veteran has not established that a current chronic fatigue syndrome disability exists.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014).

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Evaluation of Bilateral Knee Disability

The Veteran contends that his bilateral knee disability is more disabling than the current evaluations represent.  Effective January 30, 2012, through March 23, 2012, the Veteran's left and right knee degenerative joint disease (DJD) was evaluated together as 10 percent disabling under Diagnostic Code 5010.  Beginning March 23, 2012, left knee DJD is evaluated at 10 percent disabling under DC 5003-5260.  Beginning March 8, 2012, right knee total knee replacement is evaluated at 100 percent under Diagnostic Code 5055.  Beginning May 1, 2013, it is evaluated as 30 percent under DC 5055.

Hyphenated diagnostic codes are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  The hyphenated diagnostic code in this case indicates that degenerative arthritis under Diagnostic Code 5003 is the service-connected disorder and limitation of leg flexion under Diagnostic Code 5260 is a residual condition.

Degenerative arthritis under Diagnostic Code 5003 established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

As to limitation of motion for the knee, DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

The Veteran can also be assigned separate evaluations for the same joint under DC 5260 and 5261where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  Under DC 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

With respect to the rating criteria for a total knee replacement under DC 5055, a 100 percent rating is assigned for a period of one year following the implantation of a prosthesis.  In this case, a 100 percent evaluation was assigned for the period from March 8, 2012, to May 1, 2013.  As the maximum benefit possible was assigned during this period, the Board finds that no higher or additional ratings for the Veteran's right knee disability are possible. 

Under Diagnostic Code 5055, a 30 percent rating is the minimum possible rating assignable. 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 60 percent rating is warranted for a total knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Intermediate degrees of residual weakness, pain, or limitation of motion (i.e. a level of disability in between those contemplated by the 30 and 60 percent ratings) are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.  

The record in this case shows that the Veteran was afforded a number of VA examinations.  A February 2010 VA examination revealed that the Veteran used the medications gabapentin, hydrocodone, acetaminophen, methocarbamol, and ibuprofen to manage his knee pain.  The examiner reported no adverse side effects to the medications.  The Veteran also was shown to use knee braces bilaterally and a walker for ambulation.  He reported being unable to stand more than 30 minutes or walk more than two blocks.  His knees popped and grinded.  He denied flare-ups of the joints.

On examination, there was no heat, redness or exceptional tenderness but the Veteran reported periodic swelling, occurring approximately once a week.  He walked slowly but with the aid of a walker, and seemed to have a normal heel strike and toe push off, bipedally.  The knees were normal in appearance and maneuvers.  There were no abnormalities.  There was normal extension, flexion, internal rotation, and external rotation.  The knee flexed to140 degrees, and extended fully (to 0 degrees).  There was no pain in extension or flexion. There was full weight bearing without evidence of swelling or palpable tenderness.  There was no ligament laxity and the medial and lateral ligaments were normal.  The Lachman's test was normal with no movement and the anterior and posterior drawer signs were negative.  McMurray's test was negative.  After three repetitions, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Deep tendon reflexes were 2+ in the knees and ankles.  There was no muscle atrophy.  

A July 2011 VA examination revealed the Veteran utilizing a wheelchair due to knee pain and partly due to his back disorder.  He stopped working in 2008 due to his back disorder and due to posttraumatic stress disorder (PTSD).  The examiner reported that the Veteran continued to have pain in both knees with occasional swelling.  The Veteran reported his use of a wheelchair did not bring him particular relief but did prevent him from having to ambulate causing more pain in each knee.  There were no reported flare-ups of his pain, as it was fairly constant.  The Veteran reported needing help from his spouse to accomplish his activities of daily living. There was no prosthesis implanted within either knee at that time.    

Physical examination revealed a wheelchair gait.  The Veteran was able to transfer from the wheelchair to the examination table, but had pain while doing so.   Range of motion testing revealed 0 to 130 degrees of flexion with extension back to neutral with crepitus and pain throughout that range particularly in the patellofemoral compartment.   He had no instability to varus and valgus stress in either knee and a negative drawer test in both knees.  He had no swelling.  There were no additional limitations following repetitive use other than increased pain and crepitus without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness, or lack of endurance on his knee function.

A March 2013 VA examination of the knees revealed the Veteran had had a right knee total knee replacement in 2012.  He had not had any surgery to the left knee, but had had injections.  He reported constant pain and denied flare-ups.

Range of motion testing of the right knee revealed flexion ending at 70 degrees with pain beginning at 70 degrees.  Post repetitive-use testing limit was 60 degrees.  Extension ended at 5 degrees with no objective evidence of pain.  The post-repetitive use limit was 0 degrees.

On the left knee, flexion ended at 75 degrees, with objective evidence of pain at 75 degrees.  The post repetitive-use limit was 70 degrees.  Extension was full (to 0 degrees) with no objective evidence of pain.  The post repetitive-use limit was 0 degrees.

The examiner noted that factors causing functional loss included less movement than normal, weakened movement, excess fatigability, and pain on movement of both knees. There was no pain on palpation.  Muscle strength testing was normal. Joint stability tests were normal.  There was no evidence or history of patellar subluxation or dislocation.  There were no meniscal problems.  The Veteran was noted to occasionally use braces on both knees.  The knee disorder impacted the Veteran's ability to lift, walk, sit, and stand.

A March 2015 VA examination of the left knee revealed the Veteran had an arthroscopic procedure performed on his left knee in September 2014.  The Veteran reported sharp left knee pain graded as a 7 out of 10.  He reported swelling, wearing a brace, use of a wheelchair and occasional use of a walker.  Pain was aggravated by sitting or standing.  He denied additional functional loss or functional impairment, included as due to repeated use over time.

Range of motion testing revealed flexion to 110 degrees with pain through the range of motion.  There was no pain with weight bearing, and no localized tenderness or pain on palpation.  There was positive crepitus.  There was no loss after repeated use over time, and no flare-ups.  Muscle strength testing was normal in both knees.  There was no atrophy, no history of recurrent subluxation, and no history of lateral instability, bilaterally.  There was normal joint stability upon testing of both knees.  It was noted the Veteran regularly used a wheelchair, braces, and occasionally used a walker.  On X-ray, there was minimal amount of fluid noted in the suprapatellar bursa. 

An October 2015 VA examination revealed right knee flexion was limited to 125 degrees; extension to 15 degrees.  There was decreased flexibility, positive evidence of pain on weight bearing, and tenderness and pain on palpation over the medial joint line.  There was no objective evidence of crepitus.  On repetitive use, there was no functional loss or loss of range of motion.  

Left knee flexion was limited to 140 degrees; extension to 0 degrees.  There was pain at rest, on flexion, and with weight bearing.  There was localized tenderness over the infrapatellar area.  On repetitive use, no functional loss or loss of range of motion was found.

The examiner was unable to provide an opinion as to additional loss of function on repetitive use over time and with flare-ups.  It was noted that the Veteran wore a left knee brace daily for comfort and stability.  The right knee and left knee showed a reduction in muscle strength, as partly due to lumbar radiculopathy.  There was no recurrent subluxation, and no lateral instability upon clinical testing.  The examiner noted bilateral effusions and swelling had been a problem, and that residuals of arthroscopy were pain, weakness, swelling, and stiffness.  Right knee reflex was slightly diminished, probably due to lumbar spine disability with radiculopathy.  Both knees were slightly swollen on inspection.  A right knee, midline scar measured 14cm long by .3 cm wide.  On the left knee, there were three scars, each 2 cm by 0.3 cm.  It was noted the Veteran used a left knee brace daily for stability and comfort.  The Veteran's bilateral knee condition was found to limit his ability to perform repetitive climbing or squatting, as well as prolonged walking.  

A November 2015 VA knees examination revealed the Veteran reported his condition was the same since the last VA examination.  The Veteran reported pain, inflammation and stiffness on a daily basis.  He reported that he could not sit or stand for very long.  The Veteran reportedly would take hydrocodone as needed.  

At that time, the Veteran denied flare-ups.  Range of motion testing revealed right knee flexion ended at 90 degrees; extension ended at 10 degrees.  There was pain on flexion, pain on palpation, and pain on weight bearing.  There was no crepitus.  Functional loss was reported as difficulty squatting.

Left knee flexion was limited to 90 degrees.  Extension was full (to 0 degrees).  Difficulty squatting was found.  There was pain on flexion, pain with palpation (mild), and pain with weight bearing, but no crepitus.

There was no additional loss of range of motion after three repetitions, bilaterally.  Repeated use over time, bilaterally, was determined to be consistent with the Veteran's description of functional loss.  Pain was found to limit functional ability over time.  The examiner was unable to describe functional loss over time in terms of range of motion because there is no conceptual or empirical basis for making such a determination without directly observing function under the examination conditions.

Additionally, the Veteran denied flare-ups.  An additional factors contributing to disability was less movement than normal.  Muscle strength was normal, with no atrophy.  Stability testing was not performed.  Scars were not painful or unstable. The right knee scar measured 15 cm x .2 cm.  A wheelchair was used for bilateral knee and back conditions.

There was found no recurrent patellar dislocation or any tibial or fibula impairment.  There was found no meniscus condition.  Total knee replacement residuals were found to be intermediate degrees of residual weakness, pain or limitation of motion.

Treatment records during the appeal period showed pain and swelling of the knees.  A March 2009 VA treatment note found no erythema, swelling, or tenderness about the knees.  Active functional range of motion bilaterally was -5 to 105 degrees. There is was atrophy of his quadriceps noted bilaterally.  McMurray and Pivot Shift were negative.  Knees were stable to stress testing in all planes, though with slight give medially and a firm endpoint.  There was no retropatellar crepitation dysphoria or grind.

September 2009 VA treatment records show bilateral lower extremities strength was 5/5 on the right and 4+/5 on the left.  A February 2011VA physical therapy record reported weakness of both knees.  March 2011 VA treatment records showed complaints of worsening bilateral knee pain, and reports of his legs giving out at times causing him to fall.  The record noted no knee effusion or tenderness.  An August 2015 private examination reported strength was normal in both extremities. July 2015 VA treatment records showed right knee effusion.

Prior to March 23, 2012

The Veteran seeks an evaluation greater than the combined 10 percent evaluation for both knees prior to March 23, 2012.  In that regard, the most favorable evidence of record for the period, namely, the July 2011 VA examination showing 130 degrees of flexion and full extension, is consistent with a noncompensable evaluation for both limitation of extension and limitation of flexion under DCs 5260 and 5261.  

The Veteran's lay statements and the July 2011 examination show that there is pain on movement of the knee joints.  As the intent of the Rating Schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint, see 38 C.F.R. § 4.59, the Board finds that each knee is entitled to a minimum 10 percent rating.  This evaluation for each knee is higher than the current 10 percent evaluation for both knees.  Therefore, separate evaluations of 10 percent for each knee are warranted for the period prior to March 23, 2012.  

With respect to a possible separate evaluation for limitation of extension, the Board observes that limitation of extension to 5 degrees or more has not been shown at any time prior to March 23, 2012, for each knee.  Thus, the criteria for a compensable evaluation are not warranted under Diagnostic Code 5261.  Given that the Veteran does not have both a compensable level of limitation of flexion and extension, separate disability compensable disability evaluations based on limitation of flexion with limitation of extension are not warranted.  

With respect to functional loss warranting an evaluation greater than 10 percent for limitation of flexion or a compensable evaluation for limitation of extension, the Board has considered the Veteran's lay statements of pain on motion, the Veteran's use of knee braces, a walker, and a wheelchair, and a report that the Veteran requires help from his spouse with activities of daily living.  The Board notes that the Veteran has a history of a thoracic spine vertebroplasty and that he stopped working in 2008 due to his back disorder and PTSD.  See July 2011 VA Spine Examination.

The Board finds that functional impairment of each knee is not additionally limited due to pain, incoordination, fatigue, or other factors.  In this regard, the Board gives considerably greater probative weight to the objective clinical findings which do not support ratings in excess of 10 percent.  In this regard, the competent medical evidence of record does not indicate any significant functional loss attributed to the Veteran's knee complaints sufficient to warrant higher disability ratings.  The Board finds the credibility and probative value of the evidence of the Veteran using a wheelchair is reduced by the fact that his spinal disability also contributes to the use of such assistive device.

In other words, the medical evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability, or incoordination that would be tantamount to a disability evaluation higher than 10 percent for each knee for limitation of flexion, and a compensable evaluation for limitation of extension.  The Board is satisfied that any additional functional impairment occurring during flare ups would not be sufficient to establish his entitlement to higher evaluations than those assigned hereunder, even when considering the DeLuca factors (noted above).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In sum, pain alone does not demonstrate a loss of functionality as needed to support of higher evaluation based on limitation of motion.  The ratings assigned hereunder adequately compensate the Veteran for any functional impairment attributable to his service-connected left and right knee disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Beginning March 23, 2012

      a.  Left Knee

Beginning March 23, 2012, the Veteran's left knee has been evaluated as 10 percent disabling based on limitation of flexion.  With respect to flexion, the Board observes that limitation of flexion to less than 45 degrees has not been shown at any time during the course of the appeal.  On the contrary, at its worst, the Veteran's left knee was limited to 70 degrees upon repetitive use in the March 2013 VA examination.  Thus, the criteria for an evaluation in excess of 10 percent are not met under Diagnostic Code 5260.  

In so finding, the Board has considered the additional functional impairment under the DeLuca factors.  Such factors were reported during the appeal period as weakened movement, excess fatigability and pain on movement.  See March 2013 VA examination.  There was little to no loss of range of motion after repetitive-use testing.  There were occasional reports of reduced muscle strength, although mild.  Often, the Veteran denied flare-ups, as he reported pain, inflammation, and stiffness were generally constant.  When reconciling these reports into a consistent disability picture, the preponderance of the evidence simply does not reflect any additional functional loss due to pain, weakness, excess fatigability or incoordination that would warrant a higher disability evaluation.

With respect to a possible separate evaluation for limitation of extension, the Board observes that limitation of extension to 5 degrees or more has not been shown at any time beginning March 23, 2012, for the left knee.  Thus, the criteria for a compensable evaluation are not warranted under Diagnostic Code 5261.  Given that the Veteran does not have both a compensable level of limitation of flexion and extension, separate disability compensable disability evaluations based on limitation of flexion with limitation of extension are not warranted.  

      
b.  Right Knee

As discussed above, from March 8, 2012 to May 1, 2013, the right knee was evaluated as 100 percent disabling based on a total knee replacement.  Beginning May 1, 2013, it has been evaluated as 30 percent disabling, the minimum rating.  To warrant an evaluation higher than 30 percent, there must be intermediate or chronic residuals.  

In that regard, the evidence is against severe painful motion or weakness in the right knee.  The March 2015 VA examination revealed normal muscle strength.  The October 2015 VA examination indicated no pain with movement, although there was positive evidence of pain on weight bearing, tenderness and pain on palpation.  The right knee was said to have a reduction in muscle strength partly due to lumbar radiculopathy.  In the November 2015 VA examination, the Veteran reported pain, inflammation, and stiffness on a daily basis, with the pain being and aching type of pain.  Pain on flexion was noted.  It was also noted that the Veteran takes hydrocodone "as needed."  The VA examiner found intermediate, not severe or chronic, residuals of right knee replacement.  The preponderance of the evidence, therefore, shows there was perhaps some additional weakness as times, but not severe.  Thus, a 60 percent evaluation is not supported.  In so finding, the Board places greater probative weight on the medical opinions than on the Veteran's lay evidence.

The Board does find that the residuals of the total knee replacement are pain and limitation of motion, warranting rating under DCs 5256 (ankylosis), 5261 (limitation of extension), or 5262 (tibia and fibula impairment).  See DC 5055.  In that regard, ankylosis has not been shown, either by medical or lay evidence, at any time during the appeal period.  Similarly, the evidence does not support tibia and fibula impairment.  

With respect to limitation of extension, to warrant an evaluation in excess of 30 percent, limitation of extension of the right knee must be greater than 20 degrees.  Beginning May 1, 2013, the VA examinations reflected at most 15 degrees of limitation of extension.  Moreover, examinations in the appeal period revealed no additional functional loss or range of motion following repetitive testing.  Likewise, there is no indication of any additional range of motion loss due to pain, weakness, fatigability or incoordination after repetitive use.  Further, the preponderance of the evidence, both medical and lay, showed no muscle atrophy and no decreased muscle strength.  Thus, the Board finds functional loss did not limit extension to greater than 20 degrees.  Therefore, a higher evaluation for the Veteran's right knee after the total knee replacement is not warranted.

Other Rating Criteria

With respect to a separate evaluation under Diagnostic Code 5258 and 5259 related to the meniscus (semilunar cartilage), the VA examinations found no meniscus disorder.  Moreover, there is no lay or medical evidence to the contrary.  Accordingly, separate evaluations are not warranted under either DC.

Regarding a separate evaluation under Diagnostic Code 5257, a preponderance of the evidence shows that there is no recurrent subluxation or lateral instability at any time during the appeal period.  In this regard, the VA examinations have more consistently shown negative results for instability testing.  Furthermore, the Board affords greater probative weight to the objective medical examinations than it does to the Veteran's lay reports of knee instability.  The examinations were based on specific clinical tests performed by a learned professional.  Finally, there is no evidence of tibia and fibula impairment or genu recurvatum.  Accordingly, separate evaluations under Diagnostic Codes 5262 and 5263 are not warranted.  

Extraschedular Consideration
 
Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Here, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as bilateral knee pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  The Board has also considered the rating criteria addressing meniscus disabilities and other knee symptoms.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to March 23, 2013, a separate 10 percent evaluation for each knee is assigned based on limitation of flexion in place of the current 10 percent evaluation for both knees together.

Beginning March 23, 2012, an evaluation in excess of 10 percent for left knee DJD is denied.

Beginning May 1, 2013, an evaluation in excess of 30 percent for right total knee replacement is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


